Notice of appeal by Attorney General pursuant to G.S. 7A-30 (substantial constitutional question) dismissed ex mero motu 19 July 2001. Petition by Attorney General for discretionary review pursuant to G.S. 7A-31 allowed 19 July 2001 for limited purpose of remand to the North Carolina Court of Appeals for reconsideration in light of State v. Lucas. Petition by Attorney General for writ of supersedeas denied 19 July 2001. Conditional petition by defendant for discretionary review pursuant to G.S. 7A-31 dismissed as moot 19 July 2001. Motion by defendant to lift stay allowed 19 July 2001.